                     ATTACHMENT A TO CIVIL COVER SHEET

                               Philippe et al. v. Nurture, Inc.
                              Plaintiffs’ Attorneys of Record


Christopher K. Leung
Max E. Rodriguez
Alison Borochoff-Porte (admission forthcoming)
POLLOCK COHEN LLP
60 Broad St., 24th Fl.
New York, New York 10004
(917) 985-3995

Rosemary M. Rivas (pro hac vice forthcoming)
Mark Troutman* (pro hac vice forthcoming)
Rosanne L. Mah (pro hac vice forthcoming)
GIBBS LAW GROUP LLP
505 14th Street, Suite 1110
Oakland, California 94612
(510) 350-9700
*working from Ohio office
